IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-90,466-01


                             EX PARTE PAUL WILSON, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1514567-A IN THE 180TH DISTRICT COURT
                              FROM HARRIS COUNTY


         Per curiam.

                                              ORDER

         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty and was convicted

of aggravated assault of a family member and sentenced to five years’ imprisonment. He did not

appeal his conviction.

         This Court remanded the application to allow the trial court to obtain an affidavit from

counsel and make findings. Applicant has now filed a motion to dismiss the application with this

Court.

         The trial court shall make findings of fact and conclusions of law as to whether Applicant
                                                                                                     2

wants to pursue his application or dismiss it. If he wishes to dismiss the application, the trial court

shall make findings as to whether the application should be dismissed pursuant to this Court’s

decision in Ex parte Speckman, 537 S.W.3d 49 (Tex. Crim. App. 2017).

       This application will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: August 19, 2020
Do not publish